Exhibit 10.16

 

RUDDICK CORPORATION

 

KEY EMPLOYEE LIFE INSURANCE PLAN

 

 

The Ruddick Corporation Key Employee Life Insurance Plan is established to
provide certain key employees of Ruddick Corporation and other participating
companies with life insurance and other benefits in place of the group term life
insurance provided to other employees of Ruddick Corporation and other
participating companies.

 

ARTICLE I

TITLE, EFFECTIVE DATE AND INTENT

 

1.01.   Title. This Plan shall be known as the Ruddick Corporation Key Employee
Life Insurance Plan.

1.02    Effective Date. This Plan was effective as of March 1, 2004 or as soon
thereafter as the Insurer approved and placed in force and effect the insurance
to be provided under this Plan.

1.03    Intent. This Plan is intended to provide benefits that constitute life
insurance within the meaning of Code Section 7702 that are excludable from gross
income in accordance with Code Section 101.

 

ARTICLE II

DEFINITIONS

 

When used herein, the following terms shall have the meanings indicated unless a
different meaning is clearly required by the context:

2.01    “A&E” means American & Efird, Inc., a North Carolina corporation, and
any successor to American & Efird, Inc.

2.02    “Affiliate” means (i) any corporation or other entity that is required
to be aggregated with the Company under Code Sections 414(b), (c), (m) or (o),
and (ii) any entity in

 

--------------------------------------------------------------------------------

 

which the Company has an ownership interest and which the Company designates as
an Affiliate for purposes of the Plan.

2.03    “Beneficiary” means, with respect to a Participant, the person(s)
designated or identified in accordance with Section 9.05 to receive the
Participant’s Certificate benefit in the event of the Participant’s death,
pursuant to Section 9.04

2.04    “Cash Value Investment Account” means the account maintained under the
Plan as part of a Participant’s Certificate to record a Participant’s interest
in the cash value of the Certificate including Company Contributions and
Participant Contributions credited to such account.

2.05    “Certificate” means the group variable universal life insurance
certificate on the life of each Participant issued by the Insurer pursuant to
this Plan.

2.06    “Code” means the Internal Revenue Code of 1986, as amended.

2.07    “Committee” means the committee appointed by the Company’s Board of
Directors to administer the Plan.

2.08    “Company” means Ruddick Corporation, a North Carolina corporation, and
any successor to Ruddick Corporation.

2.09    “Company Contribution” means the Participating Company’s contribution to
a Cash Value Investment Account pursuant to Section 7.01.

2.10    “Employee” means a person who is employed by a Participating Company.

2.11    “Harris Teeter” means Harris Teeter, Inc., a North Carolina corporation,
and any successor to Harris Teeter, Inc.

2.12    “Insurer” means Massachusetts Mutual Life Insurance Company or a
successor insurance company providing the life insurance and other benefits
pursuant to this Plan.

2.13    “Investment Election” means an election, made in such form and in
accordance with such rules and procedures as the Committee may direct, pursuant
to which a Participant may elect the Separate Accounts in which the amounts
credited to his Cash Value Investment Account will be invested.

2.14    “Participant” means an Employee who is or hereafter becomes eligible to
participate in the Plan and does participate by enrolling in the manner
specified herein.

2.15    “Participant Contribution” means the contribution made by a Participant
to a Participant’s Cash Value Investment Account, pursuant to Section 7.02.

 

2

 

--------------------------------------------------------------------------------

 

2.16    “Participant Contribution Election” means a written, electronic or other
form of election determined satisfactory by the Committee pursuant to which a
Participant may elect to defer under the Plan a portion of his Salary on an
after-tax basis.

2.17    “Participating Company” means the Company, A&E and Harris Teeter. In
addition, any other Affiliate in the future may adopt (or be deemed to adopt
pursuant to this Section 2.17) the Plan with the consent of the Company. Unless
the Company specifies otherwise, any company that adopts the Plan by written
resolution of its board of directors or other managing body will be deemed
accepted as a Participating Company as of the date specified in such resolution.

2.18    “Plan” means the Ruddick Corporation Key Employee Life Insurance Plan as
contained herein, and as may be amended from time to time hereafter.

2.19    “Prior Plan” means (i) the Key Employee Life Insurance Plan for Key
Employees of American & Efird, Inc., (ii) the Key Employee Life Insurance Plan
for Key Employees of Harris Teeter, Inc. or (iii) the Key Employee Life
Insurance Plan for Key Employees of Ruddick Corporation.

2.20    “Salary” means the base annual salary paid by the Participating Company
to a Participant, including amounts of compensation deferred under any deferred
compensation plan or arrangement, but excluding any annual bonuses. For American
& Efird associates paid on commission, salary means average annual income from
previous three (3) years. For purposes of determining the Company Contribution
to a Participant’s Cash Value Investment Account under Section 7.01 and the
death benefit determined in accordance with Article VII, Salary shall be
determined as of January 1 each year (or, if a Participant is not employed as of
such January 1, as of such Participant’s subsequent employment date) and shall
not be adjusted until the following January 1.

2.21    “Separate Accounts” means the separate investment accounts described in
Article VIII.

2.22    “Valuation Date” means each business day on which the New York Stock
Exchange is open for the normal transaction of business.

 

 

3

 

--------------------------------------------------------------------------------

 

ARTICLE III

ELIGIBILITY AND PARTICIPATION

 

3.01    Eligibility. The eligibility rules for determining participation in the
Plan have been established by the Company, Harris Teeter, and American & Efird.
After meeting the specific eligibility criteria below, and upon approval by the
Chairman of the Board, President and Chief Executive Officer of Ruddick
Corporation, an Employee will become eligible for participation in the Plan.

(a)    Harris Teeter

1.      Group A – The associate must be an officer of Harris Teeter with a rank
of Vice President or above whose participation in the Plan is approved by Harris
Teeter and the Company.

2.      Group B – The associate must be a Director, or a position equivalent to
a Director, an Operations Manager, or a District Manager of Harris Teeter whose
participation in the Plan is approved by Harris Teeter and the Company.

3.      Group C – The associate was a participant in the Plan prior to the
change from New England to MassMutual, and is not or ceases to be eligible under
Sections 3.01(a)(1) or (2) above and whose participation in the Plan is approved
by Harris Teeter and the Company.

(b)    American & Efird

1.      Group A – The associate must be an officer of A&E who is in the group of
employees eligible for incentive pay (“incentive group”) and whose participation
in the Plan is approved by A&E and the Company.

 

4

 

--------------------------------------------------------------------------------

 

2.      Group B – The associate is included in the incentive group and is not or
ceases to be eligible under Section 3.01(b) above and whose participation in the
Plan is approved by A&E and the Company.

3.      Group C – The associate was a participant in the Plan prior to the
change from New England to MassMutual, and is not included in the incentive
group. This group will also include participants approved by A&E and the Company
who cease to be included in the incentive group.

(c)    The Company

1.      Group A – The associate must be an officer of the Company with a rank of
Vice President or above or the Company’s Secretary whose participation in the
Plan is approved by the Company.

2.      Group B – The associate is the Company’s Assistant Treasurer or a
Director of Internal Audit of the Company whose participation in the Plan is
approved by the Company.

3.02    Participation. An eligible Employee shall become a Participant upon (i)
the execution and delivery of an application to the Insurer (ii) approval and
acceptance of such application by the Insurer and (iii) By executing such
application, the Employee agrees to comply with the terms and conditions of the
Plan, as contained herein and in the application, and acknowledges that the
insurance provided under the Plan replaces the group term life insurance
coverage currently provided by the Company. An Employee shall continue to be a
Participant until the earlier to occur of (i) termination of the Plan by the
Company or (ii) termination of the Participant’s employment with the
Participating Company for any reason.

3.03    Prior Plan Participants. Each Participant who participated in a Prior
Plan as of February 29, 2004 shall be required to contribute to the Plan the
cash surrender value of the certificate held by such Participant under the Prior
Plan (the “old policy”). Such contribution

 

5

 

--------------------------------------------------------------------------------

 

shall be made either (i) pursuant to a Code Section 1035 “tax-free” exchange or
(ii) by the Participant contributing a cash payment equal to the cash surrender
value of the old policy to the Plan.

 

ARTICLE IV

THE LIFE INSURANCE CONTRACT

 

4.01    Ownership of Certificate. The Participant shall be the sole owner of the
Certificate covering the Participant and may exercise all rights of ownership of
the Certificate, subject to the restrictions contained herein, including the
right to designate a Beneficiary under the Certificate and the manner in which
the proceeds are to be paid.

4.02    Payment of Premiums. The Participating Company shall pay any premiums
due on the Certificate of each Participant as long as the Participant remains a
Participant under the Plan.

4.03    Disability Premium Refunds. If the Certificate provides for waiver of
premiums in the event of disability, the Participant shall reimburse the
Participating Company any amount refunded to the Participant for any premium
paid by the Participating Company in excess of the Participant’s contribution,
if any, in the event that the Insurer determines that it will waive the premium
due to disability of the Participant.

4.04    Assignment for Estate Planning. If the Participant desires to assign all
incidents of ownership of the Certificate in order to remove any proceeds of the
Certificate from the Participant’s gross estate for estate tax purposes, the
Participant may make such assignment in accordance with the terms and conditions
of the Certificate.

4.05    Loans. Borrowing by a Participant against the cash value of the
Certificate is permitted in limited circumstances. Requests for borrowing must
be submitted to the Vice President-Finance and Chief Financial Officer of the
Company for approval.

 

ARTICLE V

DEATH BENEFITS

 

5.01    Amount of Coverage.

 

6

 

--------------------------------------------------------------------------------

 

(a)    Participants Other Than A&E Group C Participants. Each Participant (other
than Participants who are employed by A&E and in Group C (as defined in Section
3.01(b)(3))) shall be provided with a death benefit under the Participant’s
Certificate equal to the greater of (i) the Participant’s death benefit under
the Prior Plan as of February 29, 2004 or (ii) two and one-half (2½) times the
Participant’s Salary.

(b)    A&E Group C Participants. Each Participant employed by A&E who is in
Group Category C (as defined in Section 3.01(b)(3)) shall be provided with a
death benefit under the Participant’s Certificate equal to the greater of (i)
the Participant’s death benefit under the Prior Plan as of February 29, 2004 or
(ii) two and one-half (2½) times the Participant’s Salary, or (iii) for
associates paid on commission, two and one-half (2½) times the three (3) year
average of annual income; provided, however, the face amount for participants
who cease to be in the incentive group and are paid on commission will be based
on the following schedule:

(iv)     year 1 – based on previous year’s salary;

(v)      year 2 – based on the current year’s commissions or current salary;

(vi)     year 3 – based on the current year’s commissions or current salary; and

(vii)    year 4 and future years – based on three year average of commissions or
current salary

5.02    Effective Date of Coverage.

(a)    Harris Teeter

1.      New Hire – The Certificate shall be effective on the 91st day of
employment for an associate who is hired associate and is part of an eligible
group.

 

7

 

--------------------------------------------------------------------------------

 

2.      Promotion – The Certificate shall be effective on the 1st day of the
month after an associate is promoted and becomes part of an eligible group.

(b)    American & Efird

The Certificate shall be effective January 1st of each year after an associate
is hired and is part of an eligible group or an associate is promoted and
becomes part of an eligible group.

(c)    The Company

The Certificate will be effective upon notification by the Company Insurer that
an associate is hired and is part of an eligible group or an associate is
promoted and becomes part of an eligible group.

 

5.03    Increases or Decreases in Coverage. The amount of the insurance coverage
shall be adjusted annually as of the first day of January of each year to
reflect any changes to the Participant’s Salary. In the event that the amount of
life insurance coverage is to be decreased, the Participant shall have the right
to maintain the full amount of life insurance coverage then in force by paying
to the Company the portion of the premium attributable to the excess coverage or
by converting funds in the Participant’s Cash Value Investment Account.

 

ARTICLE VI

CASH VALUE INVESTMENT ACCOUNTS

 

6.01    Establishment of Accounts. Each Participant shall be provided with a
Certificate and the Committee will establish and maintain a Cash Value
Investment Account on behalf of each Participant. To the extent provided herein,
each Cash Value Investment Account will be (i) credited with any initial
contribution made by a Participant pursuant to Section 3.03, Participant
Contributions and Company Contributions and (ii) adjusted to reflect investment

 

8

 

--------------------------------------------------------------------------------

 

gains and losses of the Separate Accounts attributable to such Cash Value
Investment Account. Each Cash Value Investment Account of a Participant will be
maintained until the value thereof has been distributed to or on behalf of such
Participant or his Beneficiary.

6.02    Adjustment for Earnings and Losses. Quarterly and Annual statements from
the Insurer will be distributed to Participants reflecting the investment
earnings, gains and losses of the Separate Accounts Participant’s Cash Value
Investment Account.

6.03    Vesting. A Participant will at all times be fully vested in his Cash
Value Investment Account.

 

ARTICLE VII

CONTRIBUTIONS

 

7.01    Company Contributions. Upon becoming eligible to participate in the
Plan, each Participant shall be assigned to a Group Category by the
Participant’s employing Participating Company. The Participating Company shall
make a monthly Company Contribution to a Participant’s Cash Value Investment
Account for each Participant in an amount equal to the amount set forth by each
such Group Category below:

Group Category    Company Contribution

 

Group A                2.4% times Salary times 1/12

 

Group B                1.2% times Salary times 1/12

 

Group C                None

 

7.02    Participant Contributions.

(a)    General Rule. A Participant may elect to contribute under the Plan
additional premium on an after-tax basis and by completing and delivering to the
Insurer a Participant Contribution Election setting forth the terms of his
election. This additional contribution will be in the form of an ACH transfer or
a check made payable to the Insurer.

(b)    Term. Each Participant’s Participant Contribution Election will remain in
effect until the earliest of (i) the date the Participant ceases to be eligible
to participate in

 

9

 

--------------------------------------------------------------------------------

 

the Plan or (ii) the date the Participant makes a subsequent Participant
Contribution Election or revokes such Participant Contribution Election.

(c)    Revocation. A Participant may revoke his Participant Contribution
Election by delivering a written, electronic or other form of notice of
revocation as determined by the Insurer to the insurer, and such revocation will
be effective as soon as practicable after the date on which it is received by
the Insurer. A Participant who revokes a Participant Contribution Election may
make a new Participant Contribution Election at any time.

7.03    Restrictions on Contributions. The Committee may limit or restrict the
Company Contributions to a Participant’s Cash Value Investment Account or take
any other action to the extent necessary or desirable to prevent (i) the cash
surrender value of the Certificate from exceeding the amount necessary to fund
future premiums under the Certificate in accordance with Code Section 7702 or
(ii) the Certificate form being deemed a modified endowment contract within the
meaning of Code Section 7702A.

 

ARTICLE VIII

SEPARATE ACCOUNTS

 

8.01    Participant Direction of Investments. Each Participant may direct the
manner in which his Cash Value Investment Account will be invested in and among
the Separate Accounts by making an Investment Election in accordance with the
following terms:

(a)    Investment of Contributions. Each Participant may make an Investment
Election prescribing the percentage of future Participant Contributions and
Company Contributions that will be invested in each Separate Account. An initial
Investment Election of a Participant will be made as of the date the Participant
commences participation in the Plan and will apply to all contributions credited
to such Participant’s Cash Value Investment Account after such date. Such
Participant may make subsequent Investment Elections as of any Valuation Date,
and each such election will apply to all such specified contributions credited
to such Participant’s Cash Value Investment Account after the Insurer has a
reasonable opportunity to process such election pursuant to such procedures as
the Insurer may determine from time to time. Any Investment Election made
pursuant to this Section 8.01(a) with respect to future contributions will

 

10

 

--------------------------------------------------------------------------------

 

remain effective until changed by the Participant. Notwithstanding the
foregoing, the Committee may select a Separate Account to initially receive any
amounts transferred to the Plan in accordance with Section 3.03.

(b)    Investment of Existing Account Balances. Each Participant may make an
Investment Election prescribing the percentage of his existing Cash Value
Investment Account balance that will be invested in each Separate Account. Such
Participant may make such Investment Elections as of any Valuation Date, and
each such election will be effective after the Insurer has a reasonable
opportunity to process such election.

 

ARTICLE IX

TERMINATION OF EMPLOYMENT OR PARTICIPATION

 

9.01    Definition. For purposes of this Article IX, a “Termination” is defined
as (i) termination of the Plan by the Company, (ii) the Participant’s
termination of employment with a Participating Company, whether voluntary or
involuntary, or (iii) the Participant’s retirement as an Employee of a
Participating Company.

9.02    Premiums and Company Contributions. In the event of a Termination, the
Participating Company will cease paying the premiums, if any, on the Certificate
of the Participant and shall not make any Company Contributions following such
Termination.

9.03    Options. In the event of a Termination, the Participant may exercise any
option then available under the Certificate.

9.04    Death Benefits. If a Participant dies, the Beneficiary designated by
such Participant in his latest beneficiary designation filed with the Insurer
will be entitled to receive the Face Amount of the Certificate.

9.05    Beneficiary Designation. Participants will designate and from time to
time may redesignate a Beneficiary.

 

11

 

--------------------------------------------------------------------------------

 

ARTICLE VIII

CLAIMS

 

10.01    Initial Claim. Claims for benefits under the Plan may be filed with the
Insurer on forms or in such other written documents as the Insurer may
prescribe. The Insurer will furnish to the claimant written notice of the
disposition of a claim within 90 days (or 180 days in the event of special
circumstances) after the application therefore is filed. In the event the claim
is denied, the notice of the disposition of the claim will provide the specific
reasons for the denial, citations of the pertinent provisions of the Plan, and,
where appropriate, an explanation as to how the claimant can perfect the claim
and/or submit the claim for review.

10.02    Appeal. Any Participant or a Beneficiary who has been denied a benefit
will be entitled, upon request to the Insurer, to appeal the denial of his
claim. The claimant (or his duly authorized representative) may review pertinent
documents related to the Plan in the Insurer’s possession in order to prepare
the appeal. The request for review, together with a written statement of the
claimant’s position, must be filed with the Insurer no later than 60 days after
receipt of the written notification of denial of a claim provided for in Section
10.01. The Insurer’s decision will be made within 60 days (or 120 days in the
event of special circumstances) following the filing of the request for review.
If unfavorable, the notice of the decision will explain the reasons for denial
and indicate the provisions of the Plan or other documents used to arrive at the
decision. The Insurer’s decision or review shall be final and conclusive upon
all persons interested therein, except to the extent otherwise provided by
applicable law.

10.03    Satisfaction of Claims. Any payment to a Participant or a Beneficiary
will to the extent thereof be in full satisfaction of all claims hereunder
against the Insurer and the Participating Company, any of whom may require such
Participant or Beneficiary, as a condition to such payment, to execute a receipt
and release therefore in such form as will be determined by the Insurer or the
Participating Company. If receipt and release is required but the Participant or
Beneficiary (as applicable) does not provide such receipt and release in a
timely enough manner to permit a timely distribution in accordance with the
general timing of distribution provisions of the Plan, the payment of any
affected distribution may be delayed until the Insurer or the Participating
Company receive a proper receipt and release.

 

12

--------------------------------------------------------------------------------

 

ARTICLE IXI

ADMINISTRATION

 

This Plan shall be administered by the Committee, which shall consist of not
less than two (2) members appointed by the Board of Directors of the Company.
The Board of Directors of the Company may from time to time appoint members of
the Committee in substitution for the members previously appointed and may fill
vacancies, however caused. The Committee shall have all powers necessary to
enable it to carry out its duties in the administration of the Plan and may
delegate any or all duties and responsibilities to other entities or individuals
as it deems necessary or appropriate. Not in limitation, but in application of
the foregoing, the Committee shall have the duty and power to determine all
questions that may arise hereunder as to the status and rights of Participants
in the Plan. The Committee shall act by a majority of the number then
constituting the Committee, and such action may be taken either by vote at a
meeting or in writing without a meeting. The Committee shall keep a complete
record of all its proceedings and all data relating to the administration of the
Plan. The Committee shall select one of its members as a chairman. The Committee
shall appoint a Secretary to keep minutes of its meetings, and the Secretary may
or may not be a member of the Committee. The Committee shall make such rules and
regulations for the conduct of its business as it shall deem advisable.

 

ARTICLE X

AMENDMENT AND TERMINATION

 

The Company reserves the right, at any time or from time to time, by action of
the Board of Directors of the Company, to modify or amend in whole or in part
any or all provisions of the Plan. In addition, the Company reserves the right,
by action of the Board of Directors of the Company, to terminate the Plan at any
time. In the event of such termination by the Company, the Participant shall
have the right to receive the Certificate and exercise his rights in accordance
with Article IX hereof.

 

13

 

--------------------------------------------------------------------------------

 

ARTICLE XI

MISCELLANEOUS

 

11.01    Governing Law. This Plan shall be governed by and construed in
accordance with the laws of the State of North Carolina to the extent not
preempted by applicable federal law.

11.02    Taxes. The Plan is intended to provide death benefits that are
excludable from gross income in accordance with Code Section 101. While the
Certificate is in effect, the Participant is subject to income taxation each
year based on the value of the economic benefit attributable to the life
insurance protection provided under the Certificate. The Participating Company
will have the full power and authority to withhold and pay any estate,
inheritance, income, employment or other tax which it will be required to pay or
withhold out of any monies or other property in the Participating Company’s hand
for the account of the Participant or Beneficiary whose interests hereunder are
so affected (including, without limitation, by reducing and offsetting the
Participant’s or Beneficiary’s Cash Value Investment Account balance). Prior to
making any payment, the Participating Company may require such releases or other
documents from any lawful taxing authority as it deems necessary.

11.03    Binding Effect. Obligations incurred by the Participating Company
pursuant to this Plan shall be binding upon and inure to the benefit of the
Participating Company, its successors and assigns, and to each Participant and
his successors, assigns and beneficiaries.

11.04    Headings; Gender and Number. The headings of the various articles and
sections in the Plan are solely for convenience and will not be relied upon in
construing any provisions hereof. Any reference to a section will refer to a
section of the Plan unless specified otherwise. Use of any gender in the Plan
will be deemed to include all genders when appropriate, and use of the singular
number will be deemed to include the plural when appropriate, and vice versa in
each instance.

11.05    Entire Plan. This document and any amendments hereto contain all the
terms and provisions of the Plan and shall constitute the entire Plan, any other
alleged terms or provisions being of no effect.

 

14

 

--------------------------------------------------------------------------------

 

THIS PLAN is adopted this 11th day of April, 2007, to be effective March 1,
2004.

 

RUDDICK CORPORATION

 

 

By:/s/ JOHN WOODLIEF

John Woodlief, Vice President – Finance and Chief Financial Officer

ATTEST:

 

/S/ DOUGLAS J. YACENDA

Douglas J. Yacenda, Secretary

[CORPORATE SEAL]

 

15

 

--------------------------------------------------------------------------------

